DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.  Any prior objection or rejection not repeated in this Office Action is either moot or withdrawn in view of Applicant’s amendment filed April 15, 2021.

Claims Summary
	In various embodiments, the claims are directed to a buffer-free and acid stable rotavirus vaccine comprising a rotavirus, at least two sugars, and no antacid, which elicits an immune response against rotavirus that is equal to or greater than the immune response generated by a buffered rotavirus vaccine (claim 1).  The vaccine does not include added protection against stomach acidity (claim 2).  The dose volume per unit vaccine is up to 1 ml (claim 5), such as 0.8 ml per unit (claim 6), or 0.5 ml per unit (claim 7).  The vaccine further comprises a combination of sugars, lactalbumin hydrosylate and recombinant serum albumin (claims 13 and 26).  The sugars are sucrose, lactose and trehalose (claim 14).  The vaccine is a liquid, oral vaccine formulation (claim 15).  The vaccine is stable from pH 2 to pH 4 with no titer loss for a period of at least 20 minutes (claim 3).  The vaccine is stable at: -20°C for at least 60 months (claims 8 and 22); at 2-8°C for at least 36 months (claims 9 and 23); at 25°C for at least 6 months (claims 9 and 23); or at 37°C for at least 4 weeks (claim 9) or a week (claim 23).  The immune response claim 12).  The rotavirus is rotavirus strain 116E (claim 34).

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 12-15, 22, 23, 26 and 34 are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Ella et al. (US 2010/0068227 A1, of record in the IDS filed 12/14/18, “Ella”).  The claims are summarized above and claim numbers are referenced in bold corresponding with the teachings of the prior art.
Ella discloses liquid vaccines for oral administration (claim 15) comprising rotavirus strain 116E (claim 34) in combination with a stabilizing solution of rHSA, hydrolyzed lactalbumin, and a combination of sugars such as sucrose, lactose and trehalose (see patent claims, and paragraphs [0002], [0008]-[0012]) (claims 13, 14, 26), with no mention of the presence of a buffer or added protection against stomach acidity in the vaccine composition itself (i.e., no antacid in the vaccine itself).  The composition is in an amount of 0.5 mL (see paragraph [0022]) (claims 5 and 7).  Although the compositions are not disclosed as being acid stable, they are expected to have that property because the Ella’s composition is comprised of the same stabilizing solution as that instantly claimed (e.g., instant claim 13: a combination of sugars, lactalbumin hydrosylate and rHSA).  While Ella did not recognize the acid-stable feature (since claims 1, 2, 12-15 and 34).  Other features instantly claimed but not recognized by Ella include stability from pH to pH 4 with no titer loss for a period of at least 20 minutes (claim 3); stability at -20°C for at least 60 months (claims 8 and 22); at 2-8°C for at least 36 months (claims 9 and 23); at 25°C for at least 6 months (claims 9 and 23); or at 37°C for at least 4 weeks (claims 9 and 23), all of which are expected of Ella’s composition, again, for the same reason already provided above.  Therefore, the claims are anticipated by the prior art.
	Applicant’s arguments have been carefully considered but fail to persuade.  Applicant notes that negative claim limitations are an acceptable means of distinguishing anticipatory references.  In this case, “buffer-free” and “contains no antacid” are recited in the claims.  Applicant argues that Ella’s use of an antacid prior to administration of the rotavirus vaccine is evidence of non-obviousness of the claimed invention which requires no antacid in the vaccine.  Applicant notes surprising results with regard to the claimed vaccine which requires no antacid yet demonstrates desirable pH levels which would normally be expected with the use of an 
In response to Applicant’s arguments, in paragraph [0042], Ella discloses preferred embodiments containing a buffer, which implies that a buffer is not required; such a composition would thus be “buffer-free”.  In paragraph [0111], Ella indicates that the buffering agent or acid neutralizing agents need to be administered before the vaccine, which, when taken together with paragraph [0042], implies that the vaccine itself does not have to have a buffering agent or an antacid since they can be ingested prior to the vaccine.  As for the small dose, Ella discloses a dose of 0.5 mL, which meets the limitations of the claims.  Therefore, the claims remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ella et al. (US 2010/0068227 A1, of record in the IDS filed 12/14/18, “Ella”).  Claim 6 is directed to an embodiment wherein the dose volume per unit is 0.8 mL per unit vaccine.  The teachings of Ella are outlined above.  The composition is in an amount of 0.5 mL (see Ella, paragraph [0022]), however, 0.8 mL is not disclosed.  However, it would have been obvious to have optimized the dosage amount given the patient factors, such as weight and age, yielding a higher dose volume for an older, or a heavier child, for example.  Since the dose is a result-effective variable, it would have been obvious to have optimized it for the patient to induce immunity to rotavirus with a reasonable expectation of success.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648